771 N.W.2d 785 (2009)
ONEIDA CHARTER TOWNSHIP, Plaintiff, and
David M. Lee, Robert E. Ludlum, Lawrence J. Emery, and James Brandt, Plaintiffs-Appellees,
v.
CITY OF GRAND LEDGE, Defendant-Appellant.
Docket No. 138520. COA No. 277093.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the February 12, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REMAND this case to the Eaton Circuit Court for reinstatement of the March 15, 2007 order that dismissed the case with prejudice. MCL 123.141(2) exempts water departments that are not contractual customers of another water department and that serve less than 1% of the population of the state, such as the City of Grand Ledge, from the cost-based requirement of subsection (2). Contrary to the Court of Appeals ruling, that subsection does not indicate that the second sentence of MCL 123.141(2) somehow modifies or limits application of the exemption that appears in the subsequent sentence by defining "contractual customers" as wholesale contractual customers. Moreover, MCL 123.141(3) prohibits only "contractual customers as provided in subsection (2)" from charging retail rates in excess of the actual cost of providing service. Grand Ledge is not a contractual customer as provided in subsection (2), so subsection (3) is not applicable.